 



Exhibit 10.1
AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
     THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered
into this 25th day of July, 2006, effective July 6, 2006, by and between Silicon
Valley Bank (“Bank”) and Advanced Energy Industries, Inc., a Delaware
corporation (“Borrower”) whose address is 1625 Sharp Point Drive, Fort Collins,
CO 80525.
Recitals
     A. Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of May 10, 2002, as amended (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to
(i) decrease the amount available to be borrowed under the Committed Revolving
Line, (ii) extend the maturity date, (iii) release the Collateral so that the
Revolving Line will be unsecured, and (iv) make certain other revisions to the
Loan Agreement as more fully set forth herein.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Amendments to Loan Agreement.
          2.1 Section 2.5 (Fees). Subsection (b) of Section 2.5 is amended in
its entirety and replaced with the following:
     (b) Non-usage Fee. No later than the 15th calendar day following the end of
each calendar quarter, Borrower shall pay to Bank a non-usage fee equal to
One-Fourth of One Percent (0.25%) per annum of the difference between the
Committed Revolving Line and the average daily outstanding balance during the
prior calendar quarter.

 



--------------------------------------------------------------------------------



 



          2.2 Article 4. (Creation of Security Interest) and Section 5.2
(Collateral). Article 4 shall be deleted and the term “Reserved” will be
inserted in lieu thereof following the numeral “4” and Section 5.2 shall be
deleted and the term “Reserved” will be inserted in lieu thereof following the
numeral “5.2” and all references to “Collateral” shall be deleted so that the
Loan Agreement is understood to provide for an unsecured Revolving Line.
          2.3 Section 6.7 (Financial Covenants). Section 6.7 entitled “Financial
Covenants” is amended to read as follows:
Borrower will maintain on a consolidated basis as of the last day of each fiscal
quarter of Borrower unless otherwise noted:
(i) Quick Ratio. A ratio of Quick Assets to Current Liabilities of at least 2.00
to 1.0; and, for purposes hereof, the current portion of convertible
subordinated notes shall be subtracted from Current Liabilities.
(ii) Tangible Net Worth. A Tangible Net Worth plus Subordinated Debt of at least
the sum of $180,000,000 plus 50% of the net profit for such quarter; on a
cumulative basis commencing with the fiscal quarter ending June 30, 2006.
          2.4 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended to change the definitions of
the following terms to read as shown:
“Committed Revolving Line” is a Credit Extension of up to $25,000,000.
“Permitted Acquisition” is (i) any Cash Acquisition in which the aggregate
consideration paid, directly or indirectly, by the Borrower does not exceed the
lesser of 50% of Borrower’s Tangible Net Worth or 75% of Borrower’s aggregate
cash and marketable securities immediately prior to such Cash Acquisition, or
(ii) any Stock Acquisition that does not result in a change in ownership of more
than 25% of the aggregate voting control of the Borrower outstanding immediately
prior to such Stock Acquisition and the consideration paid, directly or
indirectly, will not in the aggregate exceed 50% of Borrower’s Tangible Net
Worth, or (iii) any transaction consisting in part of a Stock Acquisition and in
part of a Cash Acquisition, provided that each such portion does not exceed a
pro rata portion of the applicable threshold set forth in the preceding clauses
(i) and (ii) as is equal to the percentage of the aggregate consideration paid
in such transaction.

2



--------------------------------------------------------------------------------



 



Subpart (g) of the definition of “Permitted Indebtedness” is amended to read as
follows:
(g) Indebtedness of AE-Japan up to an aggregate principal amount of $5,000,000.
“Revolving Maturity Date” is July 5, 2007.
          2.5 Exhibits. Exhibit D attached hereto shall be substituted for that
attached to the Loan Agreement.
     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on the
Closing Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

3



--------------------------------------------------------------------------------



 



          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of a fee in an amount equal to $7,500.00, and
(c) Borrower’s payment to Bank of any billed but unpaid fees or expenses owing
to Bank..
     7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Colorado.
     8. Miscellaneous. All of the provisions in Sections 10, 11 and 12 of the
Loan Agreement which are not already included in this Amendment are incorporated
in this Amendment by this reference as if fully set forth herein, except that
the references in the Loan Agreement to the term “this Agreement” and words of
similar import shall mean this Amendment.
     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                  BANK       BORROWER
 
                Silicon Valley Bank       Advanced Energy Industries, Inc.
 
               
 
               
By:
  /s/ Cindy Schatz       By:   /s/ D. Brent Wilson
 
                Name: Cindy Schatz       Name: D. Brent Wilson Title:
Relationship Manager       Title: Director Tax & Treasury

4